DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 5, 7, and 13 are canceled
	Claims 21-23 are newly added
	Claims 1-4, 6, 8-12, and 14-23 are examined as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, and 6, 8-12, and 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over WO2008064993A1 to Pollan et al. (“Pollan”), in view of US 20170127480 A1 to Hadoulias et al. (“Hadoulias”). 

Regarding claim 1, Pollan discloses, an induction heating device (see a heating device 10 designed as an induction hob in Fig. 1) comprising: 
a casing (see frame 12 in Fig. 1);  
a first induction heater (see one of the heating module 22 with heating means 24 in Fig. 1 or annotated Fig. 6) located within the casing (see Fig. 1);  
a first heat sink (see the partial areas 94 with one of the openings 82 correspond to areas of the heat sink 48 which are each overlapped by a heating means 24 in Fig. 5 or annotated Fig. 6) located vertically below the first induction heater (see Fig. 5 wherein the partial areas 94 of the heat sink 48 is located vertically below the heating means 24 of the heating module 22) and configured to dissipate heat from the first induction heater (see English Translation of WO 2008064993 A1 “In a group operation of the heating modules 22, the set of heating modules 22 is shared among the heating groups and the remaining heating modules 22 remaining inoperative. Due to the large heat absorption areas 61 extending continuously over the entire length of the rows 32, heat generated by the operated power units 26 of the heating groups can be dissipated via areas of the heat sink units 42, 44 which face the inoperative heating modules 22. With group operation of the heating modules 22, rapid and effective temperature equalization can be achieved between regions of the heat sink units 42, 44 which correspond to the heating groups on the one hand and non-operated heating modules 22 on the other”);  
a first heat channel (see one of the ribs 88 forming the heat dissipation channels 89 located under partial areas 94 in Fig. 5 and Fig. 6) that passes through the first heat sink (see Fig. 6), that extends outward from the first induction heater (see Fig. 1), and that is configured to discharge heat from the first heat sink out of the first induction heater (see English Translation of WO 2008064993 A1 “These heat dissipation channels 89, which extend in the main extension direction of the heat sink 48 and in the mounted state of the heating device arrangement 28 along the axis 34 of the matrix arrangement, can achieve particularly effective temperature equalization between areas of the heat sink 48”);  
an air-discharge fan (see fan 68 in Fig. 6) located at an inner side of the casing (see Fig. 1) and configured to discharge air from inside of the casing to outside of the casing (see English Translation of WO 2008064993 A1 “The fans 68, 72 suck in the air heated in the heat sink unit 42 or 44 and discharge it to the outside”); and 
a cooling fan (see fan 66 in Fig. 6) located at the inner side of the casing (see Fig. 1) and configured to blow air to the air-discharge fan (see Fig. 6 and English Translation of WO 2008064993 A1 “the fans 66, 70 suck in cool air and blow it into the heat sink units 42 or 44”), the cooling fan being spaced apart from the air-discharge fan at the inner side (see Fig. 6),
a blowing-guide (see blowing-guide/air-path annotated in Fig. 6) located between the air discharge fan and the cooling fan (the annotated blowing-guide/air-path located between fan 68 and fan 66), 
wherein the first heat channel has an end that protrudes from the first induction heater (see annotated Fig. 6) and that is located at an air-flow path (see annotated Fig. 6) defined between the cooling fan and the air-discharge fan (fans 66 and 68 in Fig. 6). 
 
    PNG
    media_image1.png
    631
    638
    media_image1.png
    Greyscale
 
However, Pollan does not explicitly disclose, the blowing-guide includes a plurality of plates, and the first heat channel is in form of a first heat pipe that is passes through side surfaces of the plurality of plates of the blowing-guide.
	Nonetheless, Hadoulias discloses, the blowing-guide includes a plurality of plates (see hot plates forming heat exchanger 105 in Fig. 1), and the heat channel is in form of a heat pipe (see heat pipes 106 in Fig. 1) that is passes through side surfaces of the plurality of plates of the blowing-guide (see Fig. 1).
First, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the blowing-guide of Pollan wherein the blowing-guide includes a plurality of plates as taught/suggested by Hadoulias in order to obtain a heat exchanger forming by the plurality of hot plates such that the air passes through the heat exchanger/the plurality of hot plates is transported to the target discharge as disclosed in para 0026 by Hadoulias. Secondly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first heat channel of Pollan wherein the first heat channel is in form of a first heat pipe that is passes through side surfaces of the plurality of plates of the blowing-guide, for the purpose of transferring the heat from the first heat sink out of the first induction heater to exchange and discharge heat to the discharge target via the heat exchanger/plurality of hot plates as taught/suggested by Hadoulias, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). 

Regarding claim 2, Pollan discloses, wherein the first heat sink comprises thermal grease (see English Translation of WO 2008064993 A1 “This heat absorbing area 61.1 is designed as a continuous heat absorbing surface extending in the main direction of extension of the heat sink unit 42. In this embodiment, heat is absorbed via direct contact, specifically by the power units 26 of the row 32.1 resting against the heat absorption area 61.1. In a further exemplary embodiment, this can be done indirectly by arranging the power units 26 at a small distance from the heat absorption area 61.1. Furthermore, the use of a thermal conduction agent, such as a thermally conductive paste”). 

Regarding claim 6, Pollan discloses, the first heat sink is configured to transfer heat generated from the first induction heater to the first heat channel (see Fig. 6, wherein the heat generated from the heating means 24 is transferred to the channel 88 via the opening 84 of the portion 94 of the heat sink 48), and wherein the cooling fan is configured to cool heat transferred to the first heat channel (see Fig. 6 and English Translation of WO 2008064993 A1 “the fans 66, 70 suck in cool air and blow it into the heat sink units 42 or 44”).
However, Pollan does not explicitly disclose, the first heat channel is in form of a first heat pipe.
	Nonetheless, Hadoulias discloses, the heat channel is in form of a heat pipe (see heat pipes 106 in Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first heat channel of Pollan wherein the first heat channel is in form of a first heat pipe, for the purpose of transferring the heat from the first heat sink out of the first induction heater to exchange and discharge heat to the discharge target via the heat exchanger/plurality of hot plates as taught/suggested by Hadoulias, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). 

Regarding claim 8, Pollan discloses, further comprising: a second induction heater (see Fig. 1 or annotated Fig. 6) located within the casing (see Fig. 1), wherein the first induction heater and the second induction heater are arranged in a first direction (see Fig. 1 or annotated Fig. 6); and a second heat sink (see the partial areas 94 with one of the openings 82 correspond to areas of the heat sink 48 which are each overlapped by a heating means 24 or annotated Fig. 6) located vertically below the second induction heater (see annotated Fig. 6) and configured to discharge heat from the second induction heater (see English Translation of WO 2008064993 A1 “In a group operation of the heating modules 22, the set of heating modules 22 is shared among the heating groups and the remaining heating modules 22 remaining inoperative. Due to the large heat absorption areas 61 extending continuously over the entire length of the rows 32, heat generated by the operated power units 26 of the heating groups can be dissipated via areas of the heat sink units 42, 44 which face the inoperative heating modules 22. With group operation of the heating modules 22, rapid and effective temperature equalization can be achieved between regions of the heat sink units 42, 44 which correspond to the heating groups on the one hand and non-operated heating modules 22 on the other”). 
 
Regarding claim 9, Pollan discloses, wherein the first heat channel extends to the second heat sink in the first direction (see annotated Fig. 6), and is configured to discharge heat dissipated from the second heat sink out of the second induction heater (see Fig. 6). 
However, Pollan does not explicitly disclose, the first heat channel is in form of a first heat pipe.
	Nonetheless, Hadoulias discloses, the heat channel is in form of a heat pipe (see heat pipes 106 in Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first heat channel of Pollan wherein the first heat channel is in form of a first heat pipe, for the purpose of transferring the heat from the first heat sink out of the first induction heater to exchange and discharge heat to the discharge target via the heat exchanger/plurality of hot plates as taught/suggested by Hadoulias, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). 

Regarding claim 10, Pollan discloses, further comprising: a third induction heater (see Fig. 1 and annotated Fig. 6)  located within the casing (see Fig. 1), wherein the first induction heater and the third induction heater are arranged in a second direction perpendicular to the first direction (see annotated Fig. 6);  a third heat sink (see the partial areas 96 with one of the openings 82 correspond to areas of the heat sink 48 which are each overlapped by a heating means 24 or annotated Fig. 6) located vertically below the third induction heater (see Fig. 1 and annotated Fig. 6) and configured to discharge heat from the third induction heater (see Fig. 6);  and a second heat channel (see one of the ribs 88 forming the heat dissipation channels 89 located under partial areas 96 in Fig. 5 and Fig. 6) that passes through the third heat sink (see annotated Fig. 6), that extends outward from the third induction heater, and that is configured to discharge heat from the third heat sink out of the third induction heater (see Fig. 6). 
However, Pollan does not explicitly disclose, the second heat channel is in form of a second heat pipe.
	Nonetheless, Hadoulias discloses, the heat channel is in form of a heat pipe (see heat pipes 106 in Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the second heat channel of Pollan wherein the second heat channel is in form of a second heat pipe, for the purpose of transferring the heat from the third heat sink out of the third induction heater to exchange and discharge heat to the discharge target via the heat exchanger/plurality of hot plates as taught/suggested by Hadoulias, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). 

Regarding claim 11, Pollan discloses wherein each of the first heat channel and the second heat channel extends in the first direction (see annotated Fig. 6), and wherein the first heat channel and the second heat channel are spaced apart from each other in the second direction (see the middle section between partial areas 94 and 96 in Fig. 5). 
However, Pollan does not explicitly disclose, the first and second heat channels are in form of heat pipes.
	Nonetheless, Hadoulias discloses, the heat channels are in form of heat pipes (see heat pipes 106 in Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first and second heat channels of Pollan wherein the first and second heat channels are in form of heat pipes, for the purpose of transferring the heat from the heat sinks out of the induction heaters to exchange and discharge heat to the discharge target via the heat exchanger/plurality of hot plates as taught/suggested by Hadoulias, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). 

Regarding claim 12, Pollan discloses wherein the second heat channel has an end that protrudes from the third induction heater and that is located at the air-flow path between the cooling fan and the air-discharge fan (see Fig. 6). 
However, Pollan does not explicitly disclose, the second heat channel is in form of a second heat pipe.
	Nonetheless, Hadoulias discloses, the heat channel is in form of a heat pipe (see heat pipes 106 in Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the second heat channel of Pollan wherein the second heat channel is in form of a second heat pipe, for the purpose of transferring the heat from the third heat sink out of the third induction heater to exchange and discharge heat to the discharge target via the heat exchanger/plurality of hot plates as taught/suggested by Hadoulias, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). 

Regarding claim 14, Pollan discloses, wherein the blowing-guide extends in the second direction (see annotated Fig. 6,wherein the air-gap extends along an axis/second directions of the fan 66 is construed as the blowing-guide). 
 
Regarding claim 15, Pollan discloses, wherein the blowing-guide is located vertically above the first heat channel and the second heat channel (see Fig. 6 wherein the height of the blowing-guide is higher than the height of the channels 88), and wherein the first heat channel and the second heat channel protrude outward from the guide in the first direction (the channels 88 protrude outward from the blowing-guide into the first heating module and the second heating module from the blowing-guide as seen in Fig. 6) . 
However, Pollan does not explicitly disclose, the first and second heat channels are in form of heat pipes.
	Nonetheless, Hadoulias discloses, the heat channels are in form of heat pipes (see heat pipes 106 in Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first and second heat channels of Pollan wherein the first and second heat channels are in form of heat pipes, for the purpose of transferring the heat from the heat sinks out of the induction heaters to exchange and discharge heat to the discharge target via the heat exchanger/plurality of hot plates as taught/suggested by Hadoulias, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). 

Regarding claim 16, Pollan discloses all the limitations in claim 11, Pollan further discloses wherein the air-discharge fan (fan 68 in Fig. 7) is configured to discharge air in a third direction (see annotated Fig. 7) that is perpendicular to each of the first direction (see annotated Fig. 6 and Fig. 7) and the second direction (see annotated Fig. 6).

    PNG
    media_image2.png
    507
    679
    media_image2.png
    Greyscale

However, Pollan does not explicitly disclose, wherein the cooling fan is configured to blow air to the air-discharge fan in the second direction.
 	Nonetheless, Hadoulias teaches, the heat pipes 106 extend in the first direction from induction coils 108 to the hot plates forming the heat exchanger 105, and a fan 101 is configured to blow air passing through the heat exchanger 105 to the vent/duct 104 to discharge the heated air in the second direction.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to relocate the cooling fan 66 and the air-discharge fan 68 of Pollan, wherein the cooling fan 66 is located at one end of the blowing-guide/duct, and the air-discharge fan 68 is located at the other end of the blowing-guide/duct so as the cooling fan 66 is configured to blow air to the air-discharge fan 68 in the second direction taught/suggested by Hadoulias for the purpose of transferring the heat from the heat sinks out of the induction heaters to exchange and discharge heat to the discharge target via the heat exchanger/plurality of hot plates as disclosed in para 0026 by Hadoulias, and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 17, Pollan discloses wherein the first heat channel comprises a plurality of heat channels (see multiple channels 88 under heating means 24 in Fig. 5) that extend through the first induction heater (22).
However, Pollan does not explicitly disclose, the first channels are in form of heat pipes.
	Nonetheless, Hadoulias discloses, the heat channels are in form of heat pipes (see heat pipes 106 in Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first channels of Pollan wherein the first heat channels are in form of heat pipes, for the purpose of transferring the heat from the heat sinks out of the induction heaters to exchange and discharge heat to the discharge target via the heat exchanger/plurality of hot plates as taught/suggested by Hadoulias, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). 
 
Regarding claim 18, Pollan discloses wherein the first heat sink comprises a plurality of heat sinks (see multiple partial areas 94), each heat sink being located vertically above a heat channel among the plurality of heat channels (see Fig. 6). 
However, Pollan does not explicitly disclose, the first channels are in form of heat pipes.
	Nonetheless, Hadoulias discloses, the heat channels are in form of heat pipes (see heat pipes 106 in Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first channels of Pollan wherein the first heat channels are in form of heat pipes, for the purpose of transferring the heat from the heat sinks out of the induction heaters to exchange and discharge heat to the discharge target via the heat exchanger/plurality of hot plates as taught/suggested by Hadoulias, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). 

Regarding claim 19, Pollan discloses wherein the first heat channel comprises a plurality of heat channels (see multiple channels 88 under heating means 24 in Fig. 5) that extend through the first induction heater and the second induction heater in the first direction (see annotated Fig. 6). 
 However, Pollan does not explicitly disclose, the first channels are in form of heat pipes.
	Nonetheless, Hadoulias discloses, the heat channels are in form of heat pipes (see heat pipes 106 in Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first channels of Pollan wherein the first heat channels are in form of heat pipes, for the purpose of transferring the heat from the heat sinks out of the induction heaters to exchange and discharge heat to the discharge target via the heat exchanger/plurality of hot plates as taught/suggested by Hadoulias, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). 

Regarding claim 20, Pollan discloses wherein the first heat channel comprises a plurality of first heat channels (see multiple channels 88 under heating means 24 in Fig. 5) that are spaced apart from each other in the second direction (see Fig. 5, wherein each channels is spaced part from each other by ribs 88) and that extend through the first induction heater and the second induction heater in the first direction (see annotated Fig. 6), and wherein the second heat channel comprises a plurality of second heat channels (see multiple channels 88 under heating means 24 in Fig. 5) that are spaced apart from each other in the second direction (see Fig. 5, wherein each channels is spaced part from each other by ribs 88) and that extend through the third induction heater in the first direction (see annotated Fig. 6).
However, Pollan does not explicitly disclose, the first channels are in form of heat pipes.
	Nonetheless, Hadoulias discloses, the heat channels are in form of heat pipes (see heat pipes 106 in Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first channels of Pollan wherein the first heat channels are in form of heat pipes, for the purpose of transferring the heat from the heat sinks out of the induction heaters to exchange and discharge heat to the discharge target via the heat exchanger/plurality of hot plates as taught/suggested by Hadoulias, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). 

Regarding claim 21 and claim 22, Pollan discloses all the limitations in claim 1,
However, Pollan does not explicitly disclose, wherein the plurality of plates define the air-flow path extending in a first direction from the cooling fan to the air-discharge fan or the plurality of plates extend in a direction of an axis of the cooling fan, and wherein the first heat pipe extends in a second direction that is orthogonal to the first direction and that crosses the air-flow path. 
 	Nonetheless, Hadoulias teaches, the heat pipes 106 extend in the second direction from induction coils 108 to the hot plates forming the heat exchanger 105, and a fan 101 is configured to blow air passing through hot plates of the heat exchanger 105 to the vent/duct 104 to discharge the heated air in the first direction or the plurality of plates of the heat exchanger 105 extend in a direction of an axis of the cooling fan as shown in Fig. 1 with the arrows showing the air flow such that the second direction that is orthogonal to the first direction and that crosses the air-flow path.
Since Pollan already discloses the cooling fan configured to blow air to the air-discharge fan, and the heat channels extend from the induction coils/heater to the blowing-guide in the second direction, it would have been obvious to one having ordinary skill in the art at the time the invention was made to relocate the cooling fan 66 and the air-discharge fan 68 of Pollan, wherein the cooling fan 66 is located at one end of the blowing-guide/duct, and the air-discharge fan 68 is located at the other end of the blowing-guide/duct so as the cooling fan 66 is configured to blow air to the air-discharge fan 68 forming the air-flow path through the plurality of plates in the first direction and the first heat pipe extends in a second direction that is orthogonal to the first direction and that crosses the air-flow path or the plurality of plates extend in a direction of an axis of the cooling fan taught/suggested by Hadoulias for the purpose of transferring the heat from the heat sinks out of the induction heaters to exchange and discharge heat to the discharge target via the heat exchanger/plurality of hot plates as disclosed in para 0026 by Hadoulias, and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 23, Pollan discloses the first induction heater comprises an induction heating coil (see English Translation of WO 2008064993 A1 “The heating modules 22 each have one of the heating means 24 embodied as induction coils, which are shown schematically in the figure as solid rectangles, and one of the power units 26 embodied as inverters, shown by dashed rectangles).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over WO2008064993A1 to Pollan et al. (“Pollan”), in view of US 20170127480 A1 to Hadoulias et al. (“Hadoulias”), and in further view of US 20080185376 A1 to Gagas et al. (“Gagas”). 

Regarding claim 3, Pollan in view of Hadoulias discloses all the limitations in claim 1, and Pollan further discloses, wherein the first induction heater includes: a working coil (see heating means 24 embodied as induction coils in Fig. 5); and an inverter (see one of power units 26 embodied as inverter) comprising a first switching element and a second switching element (see switching means 30 in Fig. 3) and that are configured to allow the working coil (24) to receive a resonant current, and wherein the inverter (26) is configured to apply the resonant current to the working coil based on switching operations of the first switching element and the second switching element (see English Translation of WO 2008064993 A1 “The heating modules 22 each have one of the heating means 24 embodied as induction coils, which are shown schematically in the figure as solid rectangles, and one of the power units 26 embodied as inverters, shown by dashed rectangles. During operation of the corresponding heating module 22, these power units 26 generate an alternating current with the heating frequency by means of switching processes which are effected by switching means 30 (FIG. 3)”). 
 	However, Pollan in view of Hadoulias does not explicitly disclose, an inverter is located vertically above the first heat sink.
	Nonetheless, Gagas teaches, generators/electronics 126 is located vertically above the first heat sink (see module 150 with heat sink 156 in Fig. 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to relocate the inverter/power unit 26 of Pollan, wherein the inverter/power unit 26 is located vertically above the first heat sink as taught/suggested by Gagas for the purpose of removing the heat at the bottom of the inverter/power unit/electronic/generator so as preventing the shut down and/or damage to the inverter/power unit/electronic/generator as disclosed in para 0057-0058 by Gagas, wherein since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 4, Pollan discloses, wherein each of the first switching element and the second switching element includes an insulated gate bipolar transistor (IGBT) (see English Translation of WO 2008064993 A1 “the power units 26 each have a pair of switching means 30 in the form of IGBTs (insulated-gate bipolar transistors or bipolar transistors with insulated gate electrodes)”). 

Response to Amendment
The amendment of 05/31/2022 is acknowledged. 

Response to Arguments
Applicant’s arguments file on 05/31/2022 have been considered.
The objections of the drawings, the claim interpretation under 112(f), the rejections under 112(b) are withdrawn in view of the amendments of the claims.
With respect to Applicant’s arguments regarding newly added amendments wherein the plurality of plates of the blowing-guide, and the first heat pipe that is passing through side surfaces of the plurality of the plates, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (Pollan in view of Hadoulias).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761                                                                                                                                                                                                        

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761